Honorable 0. C. Jackson
County Attorney
Zavala County
Crystal City, Texas

Dear Sir:

                           Opinion No. O-5774
                           Re: Under the statedfacts, whether a person
                                holding a commis"sionfrom the Game,
                               Fish and Oyster Commission can lawfully
                                carry a pistol.

We have received and carefully considered your request for an opinion of
this department upon the capttoned question. Your letter is 'kuoted in
part as follows:

     "I desire your construction of Article 483 P. C 1925, and with special
     reference to the exceptions set out in Article 484 P. C 1925.

     "My facts are: a local cowpuncher obtained a ~job riding fence for a
     ranchman in Dimmit County. The ranchman obtained for him a Game and
     Fish Commissioners Commission from*the Hon. Wm. J. Tucker, Executive
     Secretary of the State Game, Fish snd Oyster Commission. This
     commission applied to Dimwit County only. This man received a ealary
     from the ranch owner only.

     "This man came into Zavala County forthe purpose of attending a
     circus and was arrested for driving a$ automobile while drunk and
     for carrying a pistol. My quettion is whether or not he had a right
     to carry a pistol when not in the discharge of his duty on the ranch
     where a@ployed. I take the position that he does have a rif#to carry
     a pistol on the ranch where he is employed without any kind of
     commission; I further take the position that he has no right to carry
     a pistol off the premises where employed regardless of any Game and
     Fish Commission he might have . . . .II

     Article 483 of the Penal Code provides:

     'Whoever shall carry on or about his person, saddle, or in his saddle
     bags any pistol, dirk, dagger, slung-shot, sword cane, spear or
     knuckles made of any metal or any hard substance, bowie Imife, or any
     other knife manufactured or sold foi)the purposes of offense or
     def&e,   shall be punished by fine not leas than $100.00 nor more
     than $500.00 or by confinement in jail for not less than one month nor
     more than one year."
Honorable G   C. Jackson, Page #2     (O-5774)



Article 484 of the Penal Code in part reads:

     "The preceding article shall not apply . . . to the Game, Fish
     and Oyster Commissioner, nor to any deputy, when in the actual
     discharge of his duties as such, nor to any game warden, or local
     :s:uty Game, Fish and Oyster Commissioner when in the actual
     discharge of his duties in the county of his residence, nor
     shall it apply to any game warden or deputy Gema, Fish and Oyster
     Commissioner who actually receives from the State fees or com-
     pensation for his services."

That portion of Article 484 above set forth is rater redundant and it is
difficult to ascertain exactly who was intended to be included within
this exception to Article 483. We do find some explanation as to the
purview of this ::ortionof Article 484 by referr~i~ngto the statute upon
this subject in existence immediately prior to the revision of the statutes
in 1925. This was Chapter 91 of the Acts of 1918, page 194, which provided
in part as follows:

      . . . provided, further, that this exception shall not apply to the
     Game, Fish and Oyster Commissioner, nor to any deputy, when not in
     the actual discharge of his duties as such, nor to any game warden,
     or local deputy Game, Fish and Oyster Commissioner except when in
     the actual discharge of his duties in the countv of his residence.
     nor shall it apply-to any game warden or deputy"Game, Fish and Oyster
     Commissioner who does not actually receive from the State fees or
     compensstion."                  (Emphasis ours)

We do not believe this change of' lc.guage in the 1925 revision of this
chapter as now appears in Article 484 was intended to change the in-
terpretation or i&ning thereof but was ,marely restating this portion of
the Act in the affirmative rather than the negative. Therefore, as
indicated by our underscoring, this exception to Article 483 does not
apply to any game warden or deputy Game, F:ah and Oyster Commissioner who
does not actually receive from the State fees or compensation for his service.
It is thus apparent under the facts stated in your request that the persapl
referred to does not come &thin any of the exceptions found in that
portion 1:"Article 484 which we have quoted.

We are herewith enclosing ,.I'
                             copy of our Opinion No        O-4359,

                                        Very truly yours
APPROVED JAN. 15, 1944
s/GROVER SELLERS                ATTORNEY GENERAL        OF TEXAS
ATTORNEY &!FRAL OF TEXAS
                                    s/ Robert 0. Koch
APPROVED OPINION COMMITTEE
BY B. W. B. CHAIRMAN            BY
                                      Robert 0. Koch
ROK:db/ldw                                 Assistant

Enclosure